NON-FINAL REJECTION
(in response to RCE dated 12/20/2021)
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Terminal Disclaimer
The Terminal Disclaimer filed on 12/20/2021 has been approved (see Terminal Disclaimer review decision, DISQ, dated 12/21/2021).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-24, 26-29, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shores et al., US 2009/0080604 A1 (hereinafter “Shores”) in view of Packard US 2013/0259193 A1 (hereinafter “Packard”) and Hassanpourgol, US 2008/0043905 A1 (hereinafter “Hassanpourgol”).
Regarding claim 21, Shores teaches a method of performing a breast biopsy with a patient in a prone position, the method comprising:
positioning the patient (patient 101, Fig. 1) on a table (table 109/209/709, Figs. 1, 3, and 7) in a prone position (e.g., see Fig. 1 which illustrates the patient in a prone position on the table), wherein the table is cantilevered from a first side of a base (see annotated Figs. 1 and 7C below);
aligning an equipment support platform (pedestal 110, Fig. 1/pedestal member 710, Fig. 7C) with a breast (breast 108/208/708, Figs. 1, 3, and 7) of the patient (see annotated Fig. 7C below which illustrates an equipment support platform aligned with the breast), wherein the equipment support platform is able to be linearly positioned relative to the table (implied from “Means is provided for the table 109 to move up and down by a motor and in the x and y planes by bearings supporting the table 109” ¶ [0071]; in this sense, any element not positionally fixed to the table is able to be linearly positioned relative to the table since the table can linearly move up and down in the z direction and horizontally in the x and y directions);
compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly (opposing compression plates 755, Fig. 7C; one of the compression plates may read on a compression paddle, while the other of the compression plates may read on a breast platform) connected to the equipment support platform (the compression plates 755 are shown in Fig. 7C as connected to the equipment support platform);
imaging the breast of the patient with an x-ray imaging system (x-ray source 111/211/711 and x-ray detector 102/202/702, Figs. 1, 3, and 7) disposed below the table (the x-ray source and detector are illustrated in Figs. 1, 3, and 7 as below the table) and rotatably secured to the equipment support platform (see ¶ [0071], [0103]-[0104]), wherein the x-ray imaging system is rotatable about a rotation axis (axis AA and/or axis BB, Figs. 3 and 7A; see ¶ [0084]-[0085]) substantially orthogonal to the table (the axes are shown in Fig. 3 as substantially orthogonal to the table);
rotatably positioning a stage arm assembly (needle biopsy assembly 104, Fig. 1; see annotated Fig. 7C) using information from the X-ray imaging system (see ¶ [0068]-[0069], [0106]), wherein the stage arm assembly is rotatably secured to the equipment support platform, wherein the rotation of the stage arm assembly is independent of rotation of the X-ray imaging system imaging system (see Figs. 1 and 7C which illustrate that the stage arm assembly is secured to the equipment support platform; further, it is implied that the stage arm assembly is rotatable relative to the equipment independent of the X-ray imaging system and rotation thereof because arms 112 and 113 of the X-ray imaging system provides enough clearance for the stage arm assembly to be operable to position and advance the needle into the breast at any appropriate angle, ¶ [0071]), and wherein the stage arm assembly includes a stage arm support platform (see annotated Figs. 1 and 7C) and is configured to support a biopsy needle (needle 105/biopsy instrument 705, Figs. 1 and 7C); and
obtaining a tissue sample with the biopsy needle from the breast of the patient imaged by the x-ray imaging system (“A biopsy, surgical or treatment procedure may be completed during fluoroscopic breast imaging, wherein progressive device positioning may be viewed by medical personnel.” ¶ [0094]; “In biopsy/surgical/ treatment procedures, the instrument 705 may be manually and/or automatically positioned so as to selectively remove a tissue sample or to selectively remove or treat a tissue mass from a targeted region. As noted above, quasi real-time imaging utilizing the source 711 and detector 702 may yield images displayable on a user interface (not shown) positioned adjacent to the predetermined frame of reference 730. In turn, the displayed images may be dynamically viewed by medical personnel during a procedure to position and reposition the instrument 705 as desired. In the later regard, instrument 705 may be disposed for pivotal movement about and along axis AA, as well as angular positioning and displacement relative axis AA.” ¶ [0106]).




Shores does not teach that the X-ray imaging system is a tomosynthesis imaging system per se.
Packard, in the same or similar field of endeavor (i.e., breast imaging, also known as mammography), teaches tomosynthesis in addition or cone beam CT of the breast (“The apparatus of the present invention is capable of obtaining volume images of CBCT or tomosynthesis types, over angular ranges set by the operator, either using an operator interface, or by manual adjustment of gantry 34 components. The apparatus of the present invention is capable of obtaining 2-D images from any angle that is within the possible range of movement of gantry 34.” ¶ [0060]).
The ordinarily skilled artisan would have recognized that tomosynthesis exposes the patient to much less x-ray radiation than CT because of the tomosynthesis requires less projection angles/projection views than CT.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the invention of Shores such that the X-ray imaging system is also configured tomosynthesis imaging, as taught by Packard; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for (i.e., enable the x-ray imaging system to provide for) an additional imaging modality (i.e., in addition to CT) that exposes the patient to less x-ray radiation than CT. By making this modification, the x-ray imaging system may be considered to read on a tomosynthesis imaging system by virtue of being capable of tomosynthesis imaging.
Although Shores teaches that the equipment support platform is able to be linearly positioned relative the table, Shores does not teach that the equipment support platform is able to be linearly positioned relative to the base, let alone both the table and the base. Further, Shores does not teach that the equipment support platform is linearly positionable along a first dimension and a second dimension, wherein the first dimension and the second dimension are substantially parallel to the table and are located on the first side of the base.
Hassanpourgol teaches a method of performing a breast biopsy with a patient in a prone position, the method comprising:
positioning the patient (30, Fig. 1; ¶ [0017]) on a table (dedicated stereotactic table 21, Fig. 4; ¶ [0016]) in a prone position (see Fig. 1), wherein the table is cantilevered from a first side of a base (20, Fig. 1; the table is illustrated as cantilevered from a right side of the base);
aligning an equipment support platform (portable stereotactic unit “base” 121, Fig. 1; ¶ [0051]) with a breast of the patient (see Fig. 1 which illustrates the patient breast), wherein the equipment support platform is linearly positionable relative to the table and the base, wherein the equipment support platform is linearly positionable along a first dimension and a second dimension, wherein the first dimension and the second dimension are substantially parallel to the table (the base 121 is movable horizontally in two dimensions on the floor via wheels 111, Fig. 1) and are located on the first side of the base (stereotactic unit/base 121 is located on the right side of base 20, Fig. 1).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the invention of Shores such that the equipment support platform is linearly positionable along a first dimension and a second dimension, wherein the first dimension and the second dimension are substantially parallel to the table and are located on the first side of the base, as taught by Hassanpourgol; and the ordinarily skilled artisan would have been motivated to make this modification in order to align the equipment platform and elements connected thereto (e.g., the compression paddle, breast platform, tomosynthesis imaging system, etc.) with the breast in two horizontal dimensions.

Regarding claim 22, Shores modified by the teachings of Packard and Hassanpourgol teaches in the invention of claim 21. Shore further teaches aligning the rotation axis with the breast of the patient (see, for example, Figs. 3 and 7A which illustrate the breast 208/708 aligned with axis AA).

Regarding claim 23, Shores modified by the teachings of Packard and Hassanpourgol teaches the invention of claim 21. Shores further teaches rotating the x-ray imaging system into position for imaging (e.g., see ¶ [0084]). As discussed above regarding claim 21, the x-ray imaging system was modified to also read on a tomosynthesis imaging system.

Regarding claim 24, Shores modified by the teachings of Packard and Hassanpourgol teaches the invention of claim 22. Shores further teaches receiving the breast of the patient through an aperture (“hole”) defined by the table (“The prone breast imaging and biopsy system 100 may comprise a table 109 with one or two holes for both breasts or one breast and a patient's arm. The breast 108 is pendulant and may be restrained by a compression device (not shown) that facilitates needle biopsy and/or digital mammography. Alternatively, if a 3D image of the breast 108 is desired, the breast 108 may be fixed in a radiolucent holder (not shown) in order to prevent motion during image acquisition as well as to enable biopsy of the breast in a constrained position” ¶ [0070]) prior to compressing breast (implied since the patient is lying on the top surface of the table in the prone position and the compression of the breast hanging through the holes is below the table).

Regarding claim 26, Shores modified by the teachings of Packard and Hassanpourgol teaches the invention of claim 22. Although Shores doesn’t teach rotating the x-ray imaging system around the rotation axis through at least 180 degrees, Shores does teach rotating the x-ray source and detector of the x-ray imaging system (angular ranges I and II) ≤ 270° around the rotation axis AA (see Fig. 4; “In one implementation angular range I may be established at equal to or less than 270°, angular range II may be established at equal to or less than 270° and angular range III may be established at equal to or less than 180°” ¶ [0090]).
MPEP 2177.05 recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

In this case, the claimed range of “at least 180 degrees” overlaps with the disclosed range of “equal to or less than 270°”.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the modified invention of Shores by rotating the x-ray imaging system (which has been modified to read on a tomosynthesis imaging system as discussed above regarding claim 21) around the rotation axis through at least 180 degrees because it overlaps with ranges disclosed in the prior art; and the ordinarily skilled artisan would have been motivated to make this modification in order to ensure that enough angular views are captured for tomosynthesis.

Regarding claim 27, Shores modified by the teachings of Packard and Hassanpourgol teaches the invention of claim 22. Although Shores does not explicitly teach rotating the stage arm assembly around the rotation axis through at least 180 degrees per se, Shores does teach (re)positioning the biopsy needle 705 (and therefore (re)positioning the stage arm assembly because the biopsy needle is coupled to the stage arm assembly) as desired which includes rotation about the rotation axis AA (see ¶ [0106]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to further modify the modified invention of Shores to rotate the stage arm assembly around the rotation axis through at least 180 degrees (or any other arbitrary amount of rotation for that matter) if such rotation would result in positioning the biopsy needle in a/the desired position; i.e., the ordinarily skilled artisan would have been motivated to rotate the stage arm assembly around the rotation axis through at least 180 degrees (or any other arbitrary amount of rotation for that matter) in order to (re)position the biopsy needle in a/the desired position.

Regarding claim 28, Shores modified by the teachings of Packard and Hassanpourgol teaches the invention of claim 21. Shores further teaches that the imaging the breast comprises moving a receptor of the x-ray imaging system (detector 102/202/702) arcuately (the detector moves along arc 114 as illustrated in Fig. 2; ¶ [0084]-[0085]). As discussed above regarding claim 21, the x-ray imaging system was modified to also read on a tomosynthesis imaging system.

Regarding claim 29, Shores modified by the teachings of Packard and Hassanpourgol teaches the invention of claim 21. Shores further teaches identifying a feature of interest from image information obtained by imaging the breast (identifying area of interest 103 from images is implied from ¶ [0067]-[0068] because the images which include the area of interest 103 are used to biopsy guidance; i.e., guiding needle 105 to the area of interest 103; therefore, it is understood that the location of the area of interest 103 in the image is known from the image itself).

Regarding claim 31, Shores modified by the teachings of Packard and Hassanpourgol teaches the invention of claim 21. Shores further teaches that the x-ray imaging system comprises an x-ray energy source (111, 211, 711) and an x-ray energy receptor (102, 202, 702), wherein each of the x-ray energy source and the x-ray energy receptor are independently rotatable about the ration axis (¶ [0089]-[0091]). As discussed above regarding claim 21, the x-ray imaging system was modified to also read on a tomosynthesis imaging system.

Regarding claim 32, Shores modified by the teachings of Packard and Hassanpourgol teaches the invention of claim 21. Shores further teaches that the stage arm assembly is independently rotatable from the x-ray imaging system (implied from ¶ [0071], [0106]). As discussed above regarding claim 21, the x-ray imaging system was modified to also read on a tomosynthesis imaging system.

Claims 25, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shores in view of Packard and Hassanpourgol as applied to claim 21 above, and further in view of Ning et al., US 2009/0171244 A1 (hereinafter “Ning”).
Regarding claims 25, 35, and 36, Shores modified by the teachings of Packard and Hassanpourgol teaches the invention of claim 21; but does not teach that the obtaining the tissue sample comprises linearly repositioning a carriage slide assembly of the stage arm assembly along the stage arm support platform, wherein the carriage slide assembly is connected to the stage arm assembly, and wherein the biopsy needle is removably secured to the carriage slide assembly
Ning teaches linearly repositioning a carriage slide assembly of a stage arm assembly along a stage arm support platform (¶ [0078]), wherein the carriage slide assembly is connected to the stage arm assembly (see annotated figure below), and wherein the biopsy needle is removable secured to the carriage slide assembly (implied in the sense that needles of various sizes can be used with the system, ¶ [0080], therefore the needle must be removable in order for the system to be able to accommodate a differently sized needles).

At the time of invention it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Shores such by linearly repositioning a carriage slide assembly of the stage arm assembly along the stage arm support platform, wherein the carriage slide assembly is connected to the stage arm assembly, and wherein the biopsy needle is removably secured to the carriage slide assembly, as taught by Ning; and the ordinarily skilled artisan would have been motivated to make this modification in order to properly align/position the biopsy needle with the tissue (or particular region thereof) to be biopsied (e.g., a lesion or suspected tumor).

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shores in view of Packard and Hassanpourgol as applied to claim 21 above, and further in view of et al., US 2008/0221479 A1 (hereinafter “Ritchie”).
Regarding claim 33, Shores modified by the teachings of Packard and Hassanpourgol teaches the invention of claim 21 but does not teach that the table comprises substantially symmetrical end sections and is configured to support the patient in at least two positions.
Ritchie in the same field of endeavor teaches a table (see Figs. 4-7) comprising substantially symmetrical end sections (108 and 110) and is configured to support a patient in at least two positions including a first position corresponding to the hips and legs extending toward right, and a second position opposite to the first position, i.e., corresponding to the hips and legs extending toward the left (“Returning to FIGS. 4, 5 and 7, a central concave torso depression 106 surrounds the central aperture 96. Depression 106 provides comfortable support for the prone patient's head, shoulders and torso, with her hips and legs extending either to the right or to the left over the slightly higher end portions of platform 76, which may also incorporate left and right footrests 108, 110 if desired.” ¶ [0035]).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Shores such that the table comprises substantially symmetrical end sections and is configured to support the patient in at least two positions, as taught by Ritchie; and the ordinarily skilled artisan would have been motivated to make this modification in order to accommodate more patient positions. For example, if, due to a patient (dis)ability or other circumstance, the patient is not able to get into the required position, an alternate position can be accommodated.

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shores in view of Packard and Hassanpourgol as applied to claim 21 above, and further in view of Sendai, US 2008/0101537 A1 (hereinafter “Sendai”).
Regarding claim 34, Shores modified by the teachings of Packard and Hassanpourgol teaches the invention of claim 21; but does not teach that the tomosynthesis imaging system comprises an x-ray energy receptor disposed within at least a portion of the breast support assembly.
Sendai teaches a tomosynthesis imaging system (¶ [0060]) comprising an x-ray energy receptor (241) disposed within a breast support assembly (24).
At the time of invention it would have been obvious to one having ordinary skill to further modify the modified invention of Shores such that the tomosynthesis imaging comprises an x-ray energy receptor disposed within at least a portion of the breast support assembly, as taught by Sendai; and the ordinarily skilled artisan would have been motivated to make this modification in order to configure the tomosynthesis imaging system to also be able to image the breast in a more traditional mammographic manner.

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shores in view of Packard, Ning, Hassanpourgol, and Ritchie.
Regarding claim 39, Shores teaches a method of performing a breast biopsy with a patient in a prone position, the method comprising:
positioning the patient (patient 101, Fig. 1) on a table (table 109/209/709, Figs. 1, 3, and 7) in a prone position (e.g., see Fig. 1 which illustrates the patient in a prone position on the table), wherein the table is cantilevered from a first of a base (see annotated Figs. 1 and 7C below);
positioning an equipment support platform (pedestal 110, Fig. 1/pedestal member 710, Fig. 7C) below the table, wherein the equipment support platform is linearly positionable relative to table in first dimension and as second dimension orthogonal to the first dimension (implied from “Means is provided for the table 109 to move up and down by a motor and in the x and y planes by bearings supporting the table 109” ¶ [0071]; in this sense, any element not positionally fixed to the table is able to be linearly positioned relative to the table since the table can linearly move up and down in the z direction and horizontally in the x and y directions);
compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly (opposing compression plates 755, Fig. 7C; one of the compression plates may read on a compression paddle, while the other of the compression plates may read on a breast platform) connected to the equipment support platform (the compression plates 755 are shown in Fig. 7C as connected to the equipment support platform);
obtaining x-ray image information of the breast with an X-ray imaging system (x-ray source 111/211/711 and x-ray detector 102/202/702, Figs. 1, 3, and 7) disposed below the table (the x-ray source and detector are illustrated in Figs. 1, 3, and 7 as below the table) and rotatably secured to the equipment support platform (see ¶ [0071], [0103]-[0104]);
rotatably positioning a stage arm assembly (needle biopsy assembly 104, Fig. 1; see annotated Fig. 7C) using the x-ray image information (see ¶ [0068]-[0069], [0106]), wherein the stage arm assembly is rotatably secured to the equipment support platform (see Figs. 1 and 7C which illustrate that the stage arm assembly is secured to the equipment support platform; the stage arm assembly is also described as being rotatable, ¶ [0071]), and wherein the stage arm assembly includes a stage arm support platform (see annotated Figs. 1 and 7C) and is configured to support a biopsy needle (needle 105/biopsy instrument 705, Figs. 1 and 7C); and
obtaining a tissue sample using the x-ray image information, wherein the tissue sample is obtained with the biopsy needle (“A biopsy, surgical or treatment procedure may be completed during fluoroscopic breast imaging, wherein progressive device positioning may be viewed by medical personnel.” ¶ [0094]; “In biopsy/surgical/treatment procedures, the instrument 705 may be manually and/or automatically positioned so as to selectively remove a tissue sample or to selectively remove or treat a tissue mass from a targeted region. As noted above, quasi real-time imaging utilizing the source 711 and detector 702 may yield images displayable on a user interface (not shown) positioned adjacent to the predetermined frame of reference 730. In turn, the displayed images may be dynamically viewed by medical personnel during a procedure to position and reposition the instrument 705 as desired. In the later regard, instrument 705 may be disposed for pivotal movement about and along axis AA, as well as angular positioning and displacement relative axis AA.” ¶ [0106]).


Shores does not teach that the x-ray image information is/are tomosynthesis image information per se. Further, Shores does not teach that the x-ray imaging system is a tomosynthesis imaging system per se. It is noted, however, that Shores is at least somewhat concerned with minimizing x-ray radiation exposure (¶ [0077]-[0078]).
Packard, in the same or similar field of endeavor (i.e., breast imaging, also known as mammography), teaches tomosynthesis via a tomosynthesis imaging system in addition or cone beam CT of the breast (“The apparatus of the present invention is capable of obtaining volume images of CBCT or tomosynthesis types, over angular ranges set by the operator, either using an operator interface, or by manual adjustment of gantry 34 components. The apparatus of the present invention is capable of obtaining 2-D images from any angle that is within the possible range of movement of gantry 34.” ¶ [0060]).
The ordinarily skilled artisan would have recognized that tomosynthesis exposes the patient to much less x-ray radiation than CT because of the tomosynthesis requires less projection angles/projection views than CT.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the invention of Shores such that the x-ray image information is tomosynthesis image information and that the x-ray imaging system is a tomosynthesis imaging system, as taught by Packard; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for (i.e., enable the x-ray imaging system to provide for) an additional imaging modality (i.e., in addition to CT) that exposes the patient to less x-ray radiation than CT.
Shores does not explicitly teach that the compression paddle and the breast platform of the breast support assembly are rotatably connected to the equipment support platform.
Ning teaches the compression paddle and the breast platform of the breast support assembly are rotatably connected to the equipment support platform (“This access window/compression/stage assembly can be mounted on the bottom of the patient table to a rotational bearing 52 with a quick-release locking mechanism. The assembly can be configured to have the ability to revolve around patient's breast 30 to provide flexibility in rotational position around the breast 30 to achieve safe and effective localization with the shortest skin-to-lesion distance.” ¶ [0078]).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Shores such that the compression paddle and the breast platform of the breast support assembly are rotatably connected to the equipment support platform, as taught by Ning; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide flexibility in rotational position around the breast to achieve safe and effective localization with the shortest skin-to-lesion distance.
Although Shores teaches that the equipment support platform is able to be linearly positioned relative the table, Shores does not teach that the equipment support platform is linearly positionable relative to the base to the in the first and second dimensions, let alone relative to both the table and the base in the first and second dimensions.
Hassanpourgol, teaches a method of performing a breast biopsy with a patient in a prone position, the method comprising:
positioning the patient (30, Fig. 1; ¶ [0017]) on a table (dedicated stereotactic table 21, Fig. 4; ¶ [0016]) in a prone position (see Fig. 1), wherein the table is cantilevered from a first side of a base (20, Fig. 1; the table is illustrated as cantilevered from a right side of the base);
positioning an equipment support platform (portable stereotactic unit “base” 121, Fig. 1; ¶ [0051]) with a breast of the patient (see Fig. 1 which illustrates the patient breast), wherein the equipment support platform is linearly positionable relative to the table and the base in a first dimension and a second dimension orthogonal to the first dimension (the base 121 is movable horizontally in two dimensions on the floor via wheels 111, Fig. 1).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the invention of Shores such that the equipment support platform is linearly positionable relative to the table and the base in a first dimension and a second dimension orthogonal to the first dimension, as taught by Hassanpourgol; and the ordinarily skilled artisan would have been motivated to make this modification in order to align the equipment platform and elements connected thereto (e.g., the compression paddle, breast platform, tomosynthesis imaging system, etc.) with the breast in two horizontal dimensions.
Shores does not teach that the table is cantilevered from a first side of the base along a long side of the table.
Ritchie teaches a table cantilevered from a first side of the base along a long side of the table (see Figs. 4-7). By cantilevering the table along the long side of the table, the ordinarily skilled artisan would have recognized that stresses at the cantilever point can be reduced because the center of mass of the cantilevered portion of the table (including the patient thereon) is closer to the point of cantilever.
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Shores such that the table is cantilevered from the first side of the base along a long side of the table, as taught by Ritchie; and the ordinarily skilled artisan would have been motivated to make this modification in order to reduce stress at the cantilever point.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shores in view of Packard, Hassanpourgol, and Ritchie.
Regarding claim 40, Shores teaches a method of performing a breast biopsy with a patient, the method comprising:
at least partially supporting the patient (patient 101, Fig. 1) on a support surface (surface of table 109/209/709, Figs. 1, 3, and 7), wherein the support surface is cantilevered from a first side of a base (see annotated Figs. 1 and 7C below);
extending a breast (breast 108/208/708, Figs. 1, 3, and 7) of the patient through an opening (“hole”) defined by the support surface (“The prone breast imaging and biopsy system 100 may comprise a table 109 with one or two holes for both breasts or one breast and a patient's arm. The breast 108 is pendulant and may be restrained by a compression device (not shown) that facilitates needle biopsy and/or digital mammography. Alternatively, if a 3D image of the breast 108 is desired, the breast 108 may be fixed in a radiolucent holder (not shown) in order to prevent motion during image acquisition as well as to enable biopsy of the breast in a constrained position” ¶ [0070]);
positioning an equipment support platform (pedestal 110, Fig. 1/pedestal member 710, Fig. 7C) below the support surface, wherein the equipment support platform is linearly positionable relative to the support surface in a first dimension and a second dimension orthogonal to the first dimension (implied from “Means is provided for the table 109 to move up and down by a motor and in the x and y planes by bearings supporting the table 109” ¶ [0071]; in this sense, any element not positionally fixed to the support surface is able to be linearly positioned relative to the support surface since the support surface can linearly move up and down in the z direction and horizontally in the x and y directions)
compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly (opposing compression plates 755, Fig. 7C; one of the compression plates may read on a compression paddle, while the other of the compression plates may read on a breast platform) connected to an equipment support platform (the compression plates 755 are shown in Fig. 7C as connected to the equipment support platform), wherein the equipment support platform is disposed on an opposite side of the support surface from the patient (see annotated figures below) and is linearly positionable relative to the support surface (implied from “Means is provided for the table 109 to move up and down by a motor and in the x and y planes by bearings supporting the table 109” ¶ [0071]; in this sense, any element not positionally fixed to the support surface is able to be linearly positioned relative to the support surface since the support surface can linearly move up and down in the z direction and horizontally in the x and y directions);
imaging the breast of the patient with an x-ray imaging system (x-ray source 111/211/711 and x-ray detector 102/202/702, Figs. 1, 3, and 7) disposed on the opposite side of the support surface (the x-ray source and detector are illustrated in Figs. 1, 3, and 7 as below the table while the patient is above the table) and rotatably secured to the equipment support platform (see ¶ [0071], [0103]-[0104]), wherein the x-ray imaging system is rotatable about a rotation axis (axis AA and/or axis BB, Figs. 3 and 7A; see ¶ [0084]-[0085]) substantially orthogonal to the support surface (the axes are shown in Fig. 3 as substantially orthogonal to the table);
rotatably positioning a stage arm assembly (needle biopsy assembly 104, Fig. 1; see annotated Fig. 7C) using information from the x-ray imaging system (see ¶ [0068]-[0069], [0106]), wherein the stage arm assembly includes a stage arm support platform (see annotated Figs. 1 and 7C) and is configured to support a biopsy needle (needle 105/biopsy instrument 705, Figs. 1 and 7C), wherein the stage arm assembly is rotatably secured to the equipment support platform (see Figs. 1 and 7C which illustrate that the stage arm assembly is secured to the equipment support platform; the stage arm assembly is also described as being rotatable, ¶ [0071]); and
obtaining a tissue sample with the biopsy needle from the breast of the patient imaged by the x-ray imaging system (“A biopsy, surgical or treatment procedure may be completed during fluoroscopic breast imaging, wherein progressive device positioning may be viewed by medical personnel.” ¶ [0094]; “In biopsy/surgical/treatment procedures, the instrument 705 may be manually and/or automatically positioned so as to selectively remove a tissue sample or to selectively remove or treat a tissue mass from a targeted region. As noted above, quasi real-time imaging utilizing the source 711 and detector 702 may yield images displayable on a user interface (not shown) positioned adjacent to the predetermined frame of reference 730. In turn, the displayed images may be dynamically viewed by medical personnel during a procedure to position and reposition the instrument 705 as desired. In the later regard, instrument 705 may be disposed for pivotal movement about and along axis AA, as well as angular positioning and displacement relative axis AA.” ¶ [0106]).


Shores does not teach that the x-ray imaging system is a tomosynthesis imaging system per se. It is noted, however, that Shores is at least somewhat concerned with minimizing x-ray radiation exposure (¶ [0077]-[0078]).
Packard, in the same or similar field of endeavor (i.e., breast imaging, also known as mammography), teaches tomosynthesis in addition or cone beam CT of the breast (“The apparatus of the present invention is capable of obtaining volume images of CBCT or tomosynthesis types, over angular ranges set by the operator, either using an operator interface, or by manual adjustment of gantry 34 components. The apparatus of the present invention is capable of obtaining 2-D images from any angle that is within the possible range of movement of gantry 34.” ¶ [0060]).
The ordinarily skilled artisan would have recognized that tomosynthesis exposes the patient to much less x-ray radiation than CT because of the tomosynthesis requires less projection angles/projection views than CT.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the invention of Shores such that the X-ray imaging system is also configured tomosynthesis imaging, as taught by Packard; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for (i.e., enable the x-ray imaging system to provide for) an additional imaging modality (i.e., in addition to CT) that exposes the patient to less x-ray radiation than CT. By making this modification, the x-ray imaging system may be considered to read on a tomosynthesis imaging system by virtue of being capable of tomosynthesis imaging.
Although Shores teaches that the equipment support platform is able to be linearly positioned relative the support surface in the first and second dimensions, Shores does not teach that the equipment support platform is able to be linearly positioned relative to the base in the first and second dimensions, let alone both the support surface and the base.
Hassanpourgol, teaches a method of performing a breast biopsy with a patient in a prone position, the method comprising:
positioning the patient (30, Fig. 1; ¶ [0017]) on a table (dedicated stereotactic table 21, Fig. 4; ¶ [0016]) in a prone position (see Fig. 1), wherein the table is cantilevered from a first side of a base (20, Fig. 1; the table is illustrated as cantilevered from a right side of the base);
positioning an equipment support platform (portable stereotactic unit “base” 121, Fig. 1; ¶ [0051]) with a breast of the patient (see Fig. 1 which illustrates the patient breast), wherein the equipment support platform is linearly positionable relative to the table and the base in a first dimension and a second dimension orthogonal to the first dimension (the base 121 is movable horizontally in two dimensions on the floor via wheels 111, Fig. 1).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the invention of Shores such that the equipment support platform is linearly positionable relative to the table and the base in a first dimension and a second dimension orthogonal to the first dimension, as taught by Hassanpourgol; and the ordinarily skilled artisan would have been motivated to make this modification in order to align the equipment platform and elements connected thereto (e.g., the compression paddle, breast platform, tomosynthesis imaging system, etc.) with the breast in two horizontal dimensions.
Shores does not teach that the table is cantilevered from a first side of the base along a long side of the table.
Ritchie teaches a table cantilevered from a first side of the base along a long side of the table (see Figs. 4-7). By cantilevering the table along the long side of the table, the ordinarily skilled artisan would have recognized that stresses at the cantilever point can be reduced because the center of mass of the cantilevered portion of the table (including the patient thereon) is closer to the point of cantilever.
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Shores such that the table is cantilevered from the first side of the base along a long side of the table, as taught by Ritchie; and the ordinarily skilled artisan would have been motivated to make this modification in order to reduce stress at the cantilever point.

Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 38: Within the context of the breast biopsy method of claim 21, the prior art of record does not teach or reasonably suggest that the equipment support platform (which is linearly positionable relative to the table and the base along the first and second dimensions which are substantially parallel to the table and located on the first side of the base as recited in claim 21) movably couples the tomosynthesis imaging system, the stage arm assembly, and the breast support assembly to the base.
It is noted that while Ning and Ritchie each teach that the equipment support platform movably couples the tomosynthesis imaging system, the stage arm assembly, and the breast support assembly to the base, the equipment support platforms of Ning and Ritchie respectively are not linearly positionable relative to the table and the base along the first and second dimensions which are substantially parallel to the table and located on the first side of the base as recited in claim 21 which claim 38 depends on.
Otherwise, it is noted that while Hassanpourgol teaches the is linearly positionable relative to the table and the base along the first and second dimensions which are substantially parallel to the table and located on the first side of the base as recited in claim 21, the equipment support platform is linear positionble in such manner because it is structurally separate from the base/table; i.e., it is allowed to free move on the floor in a manner similar to a shopping cart (see Fig. 1 of Hasanpourgol).
Although all the limitations of claims 38 (which includes all the limitations of claim 21 since it depends on claim 21) are individually known, it would not have been obvious to one having ordinary skill in the art to combine the reference to arrive at the claimed invention short of improper hindsight. Therefore, claim 38, in view of the prior art of record, is not obvious.

Response to Arguments
Applicant's arguments filed 12/20/2022 have been fully considered but they are not persuasive.
The non-statutory double patenting rejection is withdrawn in view of the Terminal Disclaimer filed on 12/20/2021.
The objection to claim 40 is withdrawn in view of the amendments to claim 40.
The rejection under §112(b) is withdrawn in view of amendments to the claims.
Applicant’s amendments directed to the newly cited limitations of the amended claims have been considered but are not found to be persuasive in view of newly cited references to Hassanpourgol and Ritchie. New grounds of rejection are presented above; i.e., the rejection(s) now further relies/rely upon Hassanpourgol and/or Ritchie for teaching the newly introduced limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793